

114 HR 6164 IH: Inclusive Campuses Act
U.S. House of Representatives
2016-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6164IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2016Mr. Johnson of Georgia (for himself, Ms. Adams, Mrs. Watson Coleman, Mr. Keating, Mr. Grayson, Ms. Titus, Ms. Edwards, Ms. Norton, Mrs. Lawrence, Mr. Lowenthal, Mr. Hastings, Mr. Al Green of Texas, Mr. Quigley, Mr. Sean Patrick Maloney of New York, Mr. McNerney, Ms. Lee, Mr. Pocan, Mr. Honda, and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to authorize the use of title III funds for the
			 establishment of LGBTQ resource centers.
	
 1.Short titleThis Act may be cited as the Inclusive Campuses Act. 2.Grants for LGBTQ resource centersPart G of title III of the Higher Education Act of 1965 (20 U.S.C. 1068 et seq.) is amended by adding at the end the following:
			
 399A.Availability of funds for LGBTQ resource centersNotwithstanding any other provision of this title, an institution that receives funds under this title may use a portion of such funds to establish an on-campus resource center that provides—
 (1)support for lesbian, gay, bisexual, transgender, and queer students; and (2)programming and education about such students to the entire campus community..
		